Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered May 9, 1995, convicting him of murder in the second degree (two counts), kidnapping in the first degree, grand larceny in the fourth degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court improperly interfered with his direct examination is unpreserved for appellate review (see, People v Charleston, 56 NY2d 886; People v *338Whitehead, 155 AD2d 567). In any event, the defendant was not deprived of a fair trial by the court’s conduct. The limited questioning in which the court engaged was designed to clarify the issues and to facilitate the orderly and expeditious progress of the proceedings (see, People v Yut Wai Tom, 53 NY2d 44; People v Whitehead, supra). A review of the record reveals that the court’s intervention was appropriate.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those regarding the propriety of the court’s charge, are unpreserved for appellate review and, in any event, lack merit. O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.